Case 3:15-cv-02159-VC Document 386-3 Filed 08/21/20 Page 1 of 4




        Exhibit B
                  Case 3:15-cv-02159-VC Document 386-3 Filed 08/21/20 Page 2 of 4


Cate Brewer

From:                              Cameron Christensen <cameron@christensenyounglaw.com>
Sent:                              Wednesday, August 19, 2020 9:56 AM
To:                                Derek Loeser; Steven Christensen
Subject:                           Re: Jabbari v. Wells Fargo



Derek,

Thank you for reaching out. We respectfully disagree with your contention that the Supreme Court is unlikely to
grant cert.

Our position is that the Ninth CIrcuit has committed an error by only addressing one of our arguments. The
failure to address the majority of our legal, procedural, and factual arguments is reversible error.

Further, there is a circuit split on predominance inquiry as articulated in the Court's ruling. The Sixth Circuit
recently acknowledged this split in Martin v. Behr Dayton Thermal Prod. LLC, 896 F.3d 405 (6th Cir. 2018).
With the gravity of this case, the various, superior state law claims, and the circuit split, this issue is ripe for the
Supreme Court to grant cert.

Nonetheless, our client is anxious to resolve this dispute. He offers to waive his appeal in exchange for a sum
of $400,000.00

Please present this to your client and let me know as soon as possible.

On Tue, Aug 18, 2020 at 11:10 AM Derek Loeser <dloeser@kellerrohrback.com> wrote:
 Steve & Cameron - just making sure you received this email with the attached proposed stipulation. We are hoping to
 update Judge Chhabria later this week. Thank you.

 Sent from my iPad



           On Aug 17, 2020, at 1:47 PM, Derek Loeser <dloeser@kellerrohrback.com> wrote:

           Dear Steven and Cameron,

           As we discussed previously, now that the mandate has issued and the case is back in
           front of Judge Chhabria, we are eager to move forward with distribution of the
           settlement proceeds to class members. To do that, the Court needs affirmation that the
           objectors do not intend to seek cert. Particularly given the current pandemic and
           related economic circumstances, we are hopeful you are willing to provide this
           affirmation so class members can start receiving checks. We think we can all agree
           that it is highly unlikely that the Supreme Court would grant cert. in this case, and that
           seeking cert. will only further delay much needed payment to class members.



           If allowing the settlement to move forward now is acceptable to you, we propose filing a
           short stipulation with Judge Chhabria that would Indicate that (1) the named Plaintiffs
           and the certified settlement class will not attempt to recover costs, expenses, or
                                                           1
        Case 3:15-cv-02159-VC Document 386-3 Filed 08/21/20 Page 3 of 4

attorneys’ fees from your clients, pursuant to 28 U.S.C. § 1927, or on any other basis;
and (2) your clients will dismiss their objection and not seek certiorari. A draft
stipulation is attached to this email for your review and consideration. We also will be
proposing a status conference with Judge Chhabria as soon as the Court is available in
which all objectors will have the opportunity to indicate their intentions going forward.



As this email should make clear, we are really hoping you agree that at this point and
at this time, it is important to allow the settlement to move forward so that class
members can receive much needed funds.



Thank you and best regards,




Derek W. Loeser

Keller Rohrback L.L.P.

Main: (206) 623-1900

Direct: (206) 224-7562

Mobile: (206) 419-2198

E-mail: dloeser@kellerrohrback.com

Web site: http://www.krcomplexlit.com



CONFIDENTIALITY NOTE: This Electronic Message contains information belonging to the law
firm of Keller Rohrback L.L.P., which may be privileged, confidential and protected from
disclosure. The information is intended only for the use of the individual or entity named
above. If you are not the intended recipient, you are hereby notified that any disclosure,
copying, distribution or the taking of any action in reliance on the contents of this message is
strictly prohibited.




<Joint Stip Re Objection Johnston[4].docx>


                                                2
                    Case 3:15-cv-02159-VC Document 386-3 Filed 08/21/20 Page 4 of 4




--
Cameron Christensen
Christensen Young & Associates

866-861-3333 Office
888-569-2786 Fax
801-255-8727 Direct
www.christensenyounglaw.com
IRS Circular 230 Disclosure: You are hereby notified that any tax advice in this communication was not intended or written to be used, and
cannot be used, for (i)avoiding penalties under federal tax law or (ii)promoting, marketing, or recommending to another party any
transaction or matter addressed herein.
Disclaimer: Sender is not a United States Securities Dealer or Broker or United States Investment Adviser. This email letter and any and all
attachments and related documents are never considered to be a solicitation for any purpose. Upon receipt of these documents you, as the
Recipient, hereby acknowledge this Warning and Disclaimer. These Confidential communications are protected under Gramm-Leach-Bailey
Act 15 USC, Subchapter 1, sections 6801-6809 and other laws relating to disclosure of Non-Public Personal Information.
Confidential: The contents of this message, together with any attachments, are intended only for the use of the individual or entity to
which they are addressed and may contain information that is legally privileged, confidential and exempt from disclosure. This
communication is for information purposes only and should not be regarded as an offer to sell or as a solicitation of an offer to buy any
financial product, an official confirmation of any transaction, or as an official statement of the Sender or its Principals. Email transmission
cannot be guaranteed to be secure or error-free. The Sender, its affiliates and or assigns does not represent that this information is
complete or accurate and it should not be relied upon as such. All information is subject to change without notice. If you are not the
intended recipient, you are hereby notified that any dissemination, distribution, or copying of this message, or any attachment, is strictly
prohibited. If you have received this message in error, please notify the original sender by return E-mail and delete this message, along with
any attachments, from your computer. Thank you.




                                                                       3
